Citation Nr: 0520457	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  99-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a right biceps muscle 
and tendon injury, with degenerative joint disease of the 
right shoulder joint, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In May 2002, the Board denied the matter.  However, a Joint 
Motion to Vacate and Remand in Part, and Terminate in Part 
was filed in May 2003.  Also in May 2003, the United States 
Court of Appeals for Veterans Claims (Court) issued an order 
vacating that part of the Board's decision which denied an 
increased rating for the service-connected right biceps 
disability.  Thereafter, in November 2003, the Board remanded 
the matter.

In March 2005, the RO characterized the disability as "right 
biceps muscle and tendon injury, with degenerative joint 
disease of the right shoulder joint," and increased the 
veteran's rating to 20 percent disabling, effective October 
22, 1998. 
   

FINDING OF FACT

In a letter from the veteran's accredited representative, 
dated April 8, 2005, it was indicated that such was submitted 
in support of the veteran's appeal withdrawal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant regarding the issue of entitlement to an increased 
rating for a right biceps muscle and tendon injury, with 
degenerative joint disease of the right shoulder joint, 
currently rated as 20 percent disabling, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. §§ 20.202, 
20.204(b) (2004).  

In a letter from the veteran's accredited representative, 
dated April 8, 2005, it was stated that such was submitted in 
support of the veteran's "[a]ppeal withdraw."  This 
statement constitutes a valid withdrawal of the veteran's 
appeal.  Therefore, the Board finds that the appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  


ORDER

The appeal is dismissed with regard to the issue of 
entitlement to an increased rating for a right biceps muscle 
and tendon injury, with degenerative joint disease of the 
right shoulder joint, currently rated as 20 percent 
disabling.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


